Citation Nr: 0739484	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1981 to 
September 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In September 2007, to support his claims, the veteran 
testified at a hearing at the RO before a Veterans Law Judge 
of the Board (Travel Board hearing).  During the hearing, 
the veteran submitted additional evidence and waived his 
right to have it initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2007).  Also during this 
hearing, the veteran expressed his desire to withdraw his 
appeal for a compensable initial rating for hearing loss, and 
submitted correspondence to that effect.  Accordingly, the 
hearing loss claim is deemed withdrawn.  38 C.F.R. § 20.204.


FINDINGS OF FACT

The veteran does not have a current right ankle disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active military service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in May 2005, prior to its 
initial adjudication of this claim.  Then, in additional 
correspondence sent in March 2006, the RO notified the 
veteran of the evidentiary requirements for establishing a 
disability rating and an effective date, should service 
connection for his claim be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  Following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claim in May 2006, October 2006, and March 
2007.  So, any problems with the timing of notice for those 
elements of the claim were effectively cured.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
private medical records, and lay statements have been 
obtained.  At his September 2007 hearing, the veteran 
requested an extension of 60 days time to submit additional 
evidence.  The request was granted but, as of this date, no 
additional evidence has been received.  Accordingly, the 
Board finds that no further delay is necessary and 
adjudication of this appeal should proceed.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).

The Board also notes that the veteran's representative 
expressed disagreement with the April 2006 VA examination, 
noting that the x-ray report addresses the left ankle.  He 
also requested a new examination.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case at this time.  Even 
assuming that an x-ray of the veteran's left ankle was made 
in error, there is still no evidence of a right ankle 
disability during service or for many years there after and 
no evidence of a current right ankle disability.  Apart from 
this, neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Analysis

The veteran was accorded a VA examination in April 2006.  His 
claims file was reviewed and pertinent service and medical 
history was discussed.  After a comprehensive physical 
examination, the examiner determined that the veteran has no 
pathological diagnosis pertaining to his right ankle.  In the 
absence of a confirmed diagnosis of a right ankle disability, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].  Accordingly, 
without evidence of a current right ankle disability, a grant 
of service connection is not in order.

The veteran and his representative have raised additional 
arguments in support of his contention that he has a right 
ankle disability that should be considered service- 
connected.  With respect to a current disability, the veteran 
complained of pain swelling, instability, and calcium build-
up at his September 2007 hearing.  He had also reported pain 
during his April 2006 VA examination.  However, as discussed, 
no objective signs of disability were found in that 
examination, and pain alone is not a disability.  Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.")

With respect to his claimed history of injury, at his hearing 
the veteran pointed out that there is confusion in the 
service medical records as to the ankle at issue -- right 
versus left.  The Board does note that there is a conflict 
between a July 1983 service treatment note discussing the 
veteran's right ankle, and other service medical records 
discussing his left.  However, most of the evidence 
pertaining to an ankle sprain specifically addresses the 
veteran's left ankle, as opposed to his right.  The most 
probative evidence on this point is a brief history given in 
a January 1984 note, stating that the veteran's prior injury 
was to his left ankle.  So it appears the July 1983 record 
was erroneous, in referring to an injury to the veteran's 
right ankle.  Regardless, the veteran's discharge examination 
was negative for a disability of either ankle.

The Board also observes that the veteran's spouse submitted a 
September 2007 letter in support of his claim.  In that 
letter, she discussed his history of ankle problems.  She is 
certainly competent to testify as to her observations, as is 
the veteran.  However, nothing on file shows the veteran or 
his spouse has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  The only post 
service evidence of any orthopedic disability is a report of 
a September 1987 knee operation that does not mention a right 
ankle.  The only competent medical evidence pertaining to 
etiology is the April 2006 examiner's opinion stating that 
any "concerns" the veteran did have pertaining to his right 
ankle were not due to service.

For these reasons and bases, the claim for service connection 
for a right ankle disability must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


